                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                                No. 93-491

MAXON HARVEY MORGAN                                                  SECTION I


                             ORDER & REASONS

      Before the Court is pro se defendant Maxon Harvey Morgan’s (“Morgan”) third

motion1 for compassionate release and a separate motion for “Recall of Judgement

[sic] on Compassionate Release pursuant To Rule;60b5; Newly Discovered Medical

Conditions.”2 The government opposes the motion for compassionate release,3 to

which Morgan replied.4

      Because the Court already denied Morgan’s previous motion for compassionate

release on the merits—based alternatively on its finding that (1) Morgan failed to

show extraordinary and compelling reasons warranting his release and, even if not,

(2) Morgan poses a safety threat to others or the community—the Court need not

again consider whether Morgan has presented extraordinary and compelling reasons

for release.   Instead, the Court concludes that Morgan is not entitled to




1 R. Doc. No. 561.
2 R. Doc. No. 568. Because both filings request the same relief—compassionate
release—the Court considers them both as one, treating the latter motion as a
supplemental memorandum in support of the first.
3 R. Doc. No. 556.
4 R. Doc. No. 567.
compassionate release, so it denies the motions after considering the relevant policy

statement and applicable sentencing factors in 18 U.S.C. § 3553(a).

                                          I.

      The Court is familiar with the facts of Morgan’s case, which are set forth more

fully in its prior order.5 In 1994, Morgan was convicted at trial and sentenced to 432

months’ imprisonment for conspiracy to import 500 kilograms or more of cocaine

hydrochloride, in violation of 21 U.S.C. § 963. United States v. Morgan, 866 F.3d 674,

675 (5th Cir. 2017).    Morgan is currently incarcerated at the Giles W. Dalby

Correctional Institution (“Dalby”), and his projected release date is March 12, 2023.6

The U.S. Immigration and Customs Enforcement agency has a detainer against

Morgan to determine whether he is subject to deportation; this detainer is effective

until June 21, 2025.7

      On April 27, 2020, Morgan filed a motion for compassionate release, citing the

COVID-19 pandemic and his suffering from sleep apnea—which he argued was not

being adequately treated at his place of confinement.8 The Court dismissed without

prejudice Morgan’s motion on June 1, 2020, finding that he failed to exhaust his

administrative remedies.9 On June 16, 2020, Morgan filed a motion to reconsider

that order.10




5 See R. Doc. No. 558.
6 Inmate Locator, BOP, https://www.bop.gov/inmateloc/ (last visited July 7, 2021).
7 R. Doc. No. 540-2, at 1.
8 R. Doc. No. 538, at 4.
9 R. Doc. No. 543.
10 R. Doc. No. 545.



                                          2
      This Court granted reconsideration and, upon reconsideration, denied

Morgan’s motion for compassionate release on the merits.11 The Court reasoned that

Morgan’s sleep apnea did not constitute an extraordinary and compelling reason

warranting compassionate release and, even if it was, Morgan still failed to

“demonstrate[] that he ‘is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).’”12 Under what the Court considered

to be the prevailing law at the time, that § 3142(g) finding required the Court to deny

Morgan’s motion.13 Accordingly, it denied the motion on the alternative ground that

Morgan presents a danger to others or the community.14

                                          II.

      Generally, “[t]he court may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). This rule has some exceptions, which, under the First

Step Act, may now be presented to the court upon a defendant’s motion.15 For such

a motion to be properly before the court, the defendant must either exhaust all



11 See generally R. Doc. No. 558.
12 Id. at 13 (quoting U.S.S.G. § 1B1.13(2)).
13 See id. at 13 (“Section 3142(g) requires the Court to consider” the dangerousness of

the defendant.) (emphasis added). As discussed further below, the § 3142(g) finding
and the remainder of the Sentencing Guidelines’ policy statement may guide the
Court’s analysis of a prisoner’s pro se compassionate release motion, but it does not
bind the Court.
14 Id. (“Even if the Court were to find that Morgan’s circumstances presented

extraordinary and compelling reasons to grant compassionate release, he still has not
demonstrated that he ‘is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g).’”) (emphasis added).
15 The First Step Act provided defendants a mechanism to unilaterally move for a

sentence reduction; previously, the “Director of the Bureau of Prisons” needed to file
the motion. See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5193,
5239.


                                          3
administrative remedies, or thirty days must elapse “from the receipt of [a

compassionate release request] by the warden of the defendant’s facility,

whichever is earlier.” Id. § 3582(c)(1)(A).

      The court “may” grant such a motion if, “after considering the factors set forth

in [18 U.S.C. § 3553(a)] to the extent they are applicable,” it finds that “extraordinary

and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c). The court

must also conclude, however, that “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” Id.

      The most relevant policy statement is found in § 1B1.13 of the U.S. Sentencing

Guidelines Manual. The Application Notes to that policy statement, in turn, provide

four categories of extraordinary and compelling reasons: “(1) medical conditions, (2)

age, (3) family circumstances, and (4) ‘other reasons.’” Thompson, 984 F.3d at 433

(quoting U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1(A)–(D)) (alterations omitted).

      As noted above, the First Step Act provided a new avenue to request

compassionate release.     Previously, only the Director of the Bureau of Prisons

(“BOP”)—not defendants on their own—could move for compassionate release. The

First Step Act changed that, but the Sentencing Commission’s policy statements have

lagged behind. Because these policy statements have not been amended since the

enactment of the First Step Act, portions of them now contradict 18 U.S.C. §

3582(c)(1)(A).16



16For example, the policy statement referenced above begins with, “[u]pon a motion
by the Director of the Bureau of Prisons”—which implies that the entire statement
applies only to such motions (and not those filed by defendants). U.S.S.G. § 1B1.13,


                                              4
      However, the Fifth Circuit recently clarified that “neither the policy statement

nor the commentary to it binds a district court addressing a prisoner’s own motion

under § 3582.”   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).

Nonetheless, the Fifth Circuit has also recognized that the policy statement may still

“inform[] [its] analysis.” Thompson, 984 F.3d at 433.

                                         III.

      Although Morgan’s present motions reference additional medical conditions

from which he now suffers,17 this Court need not determine whether they rise to the

level of extraordinary and compelling. Assuming that they are,18 the Court still




Policy Statement; see also id. cmt. n.4 (“A reduction under this policy statement may
be granted only upon motion by the Director of the Bureau of Prisons[.]”); see also
United States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020)
(Fallon, J.) (noting the discrepancy).
17 Specifically, Morgan states that, in addition to suffering from sleep apnea, he has

“acute esophagitis,” “acute musculoskeletal pain in right leg,” “a blood circulation
condition that can cause him a stroke,” and his “liver enzymes ha[ve been] elevated
since he contracted COVID-19 in 2020.” R. Doc. No. 568, at 6–9 (capitalization
altered).
18 However, the Court doubts that they are. The Court also assumes arguendo that

Morgan has adequately exhausted his administrative remedies. Responding to his
original motion, the government argued that Morgan failed to exhaust his
administrative remedies because his prior request to the warden did not mention any
ailments other than his sleep apnea. R. Doc. No. 566, at 10. Morgan’s most recent
motion, which he filed after the government filed its opposition to his prior motion,
lists additional conditions that Morgan contends flowed from his contracting COVID-
19. R. Doc. No. 568, at 7–8. And attached to that motion is Morgan’s request to the
warden, dated January 27, 2021, which cited those same conditions and requested
compassionate release based on them. R. Doc. No. 568-1, at 16. The BOP denied that
request, which Morgan also attached to his motion. Id. at 17–18. Therefore, Morgan
presented the same arguments he makes here to his warden, so he appears to have
cured the defect to which the government originally objected.


                                          5
denies Morgan’s motion after considering the relevant policy statement and all

applicable sentencing factors in 18 U.S.C. § 3553(a).

         Morgan still has not demonstrated that he “is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

1B1.13(2). Although that finding, being derived from the policy statement, does not

bind the Court, see Shkambi, 993 F.3d at 393, it still “informs [the Court’s] analysis.”

Thompson, 984 F.3d at 433. The Court previously found that Morgan did not satisfy

this requirement,19 and that finding stands—Morgan does not qualify for

compassionate release because he presents a danger to the safety of others or the

community.

         Moreover, what does bind the Court are the applicable sentencing factors in 18

U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts, prior to granting

compassionate release, to “consider[] the factors set forth in section 3553(a) to the

extent they are applicable”); Shkambi, 993 F.3d at 393 (“The district court on remand

is bound only by § 3582(c)(1)(A)(i) and, as always, the sentencing factors in

§ 3553(a).”).

         Considering the applicable factors in 18 U.S.C. § 3553(a), the Court denies

Morgan’s present motion. As the Court explained more fully in its prior denial of

Morgan’s second motion for compassionate release,20 Morgan was convicted of

conspiring to import from Honduras more than 500 kilograms of cocaine




19   See R. Doc. No. 558, at 13–15.
20   Id.


                                            6
hydrochloride, in violation of 21 U.S.C. § 963.21 Further, Morgan’s sentence was

enhanced for obstruction of justice: just two months after his conviction, while he was

awaiting sentencing, Morgan and others formed a plan to escape from his place of

confinement—an elaborate plan that would have allowed both Morgan and his co-

conspirators to abscond abroad.22 And Morgan has had disciplinary issues while

incarcerated, including, most recently, possessing alcohol or drugs in prison.23

      The nature and circumstances of Morgan’s narcotics offense, as well as his

prior plan to escape detention, demonstrate that he would be a danger to the safety

of any person or the community if released.24 Furthermore, after considering the

applicable sentencing factors—specifically, the nature and circumstances of Morgan’s

offense and his history and characteristics, 18 U.S.C. § 3553(a)(1), as well as the need

for the sentence imposed to (1) reflect the seriousness of Morgan’s offense and

promote respect for the law, (2) afford adequate deterrence to criminal conduct, and

(3) protect the public from further crimes, id. § 3553(a)(2)(A)–(C)—the Court

concludes that Morgan’s motions should be denied.




21 Id.
22 Id. at 14 (citing R. Doc. No. 540-7, at 5 ¶¶ 12–15, & 6 ¶ 22).
23 Id. (citing R. Doc. No. 540-6, at 1).
24 Morgan’s disciplinary violations continue to demonstrate a disrespect for authority.

See United States v. Helmstetter, No. 92-469, 2021 WL 310355, at *7 (E.D. La. Jan.
29, 2021) (Africk, J.) (reasoning the same).


                                           7
                                          IV.

         Accordingly,

         IT IS ORDERED that Morgan’s motion25 to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(1)(A), and the motion26 to recall this Court’s prior order and

reasons previously denying the same, are DENIED.

         New Orleans, Louisiana, July 8, 2021.

                                        _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




25   R. Doc. No. 561.
26   R. Doc. No. 568.


                                          8
